Case 2:03-cv-72701-AJT ECF No. 322 filed 01/18/19 PagelD.5511 - Page 1 of 2

Date: 1/15/19 LL, [E

Re: tlard v Wolfenbarger, et al. JAN
Case#: O3-cv-72701 (AIT) 18 209

CLERK'S OFFICE
Dear Dep Court Admin., Ms. Maureen Flavin: DETROIT

Please look into the below two matters at your earliest convenience
and get back to me with written response. You are appreciated.

A. This is a 2254 habeas corpus action before Judge Tarnow. I note,
as does the DOCKET ENTRIES, that several motions remain nending, and
have yet to be ruled on.

41. Is the present so-called GOVERNMENT SHUT DOWN adversely effecting
the progress/rulings on the pending motion matters? If so, to what
extent? Is the government shutdown having an effect on the progress
of this cass, be it rulings on motions, and/or other? I was told by
a friend that Trump's government shut down is cause of no
movement/progress in the federal courts, aspecially in civil matters
(noting: habeas corpus is considered "civil" - Mayle v Felix, us

2, Would you look into the matter of all pending motions, starting
with I believe Dkt# 301, et al., and try and find out if and when
anyone of the motions might be ruled upon, with focus on a recent
motion filed by MAAG Linus Banghart-Linn 12/13/18 seeking extension
of time to file a brief. -

 

Vour assistance in this regard will be greatly appreciated. NOTE: I
am a prisoner and unable to make phone calls to the court's staff
for the answers I seek herein.

Respectfully yougs,

  
     

r

Michael War 128267
Macomb Corr Fac
34625 26 Mile Rd.
New Haven, MI 48048

Petitioner

ce: file

2)
 

ri _eaelieataaras aaa

Case 2:03-cv-72701-AJT ECF No. 322 filed 01/18/19 PagelD.5512 Page 2of2

Prisoner Name: __ Michael Ward

 

Prisoner Number: 128267

 

MACOMB CORRECTIONAL FACILITY
34625 26 Mile Rd.
New Haven, MI 48048

“Deputy Court Admi

        

   
 

 

= $ 000.47
S44 79S SAN t5 2O1g

    

Ms. Maureen Flavin Anat E (6 E | V En

U.S. Distrtet Court, ED

Theodore Lavin U.S. Cou oudAN 18 2019 [li
231 W. Lafayette Alvd., Room, 2.03. - Lal
Detroit, MI 48224 US DISK PRICE
7Ziso Hd oa yop elie fid fff gaeaf dH AA beshgideny
tgs: #
